Citation Nr: 0813645	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to service-connected residuals of a 
left ankle sprain.

2.  Entitlement to service connection for a left knee 
disability as secondary to service-connected residuals of a 
left ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from December 1979 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which determined, in pertinent part, 
that new and material evidence had not been received 
sufficient to reopen the veteran's previously denied claim of 
service connection for a right knee disability and also 
denied the veteran's claim of service connection for a left 
knee disability.  The veteran disagreed with this decision in 
November 2004.  He perfected a timely appeal in February 
2005.

In December 2006, the Board reopened the veteran's previously 
denied claim of service connection for a right knee 
disability and remanded both of the veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Without good cause, the veteran failed to report for VA 
examination scheduled for the purpose of determining the 
etiology of his claimed bilateral knee disabilities.

3.  The veteran's currently diagnosed left knee arthritis was 
not caused or aggravated by his service-connected residuals 
of a left ankle sprain.




CONCLUSIONS OF LAW

1.  The veteran's failure to report for VA examination deemed 
necessary to determine the etiology of his right knee 
disability requires that this claim must be denied as a 
matter of law.  38 C.F.R. § 3.655 (2007).

2.  The veteran's left knee disability was not caused or 
aggravated by his service-connected residuals of a left ankle 
sprain.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.655 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in May 2004 and in August 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his knee disabilities during 
service, and noted other types of evidence the veteran could 
submit in support of his claims.  The veteran was informed of 
when and where to send the evidence.  The May 2004 letter 
also informed the veteran to submit evidence showing that his 
claimed knee disabilities had been caused by his service-
connected residuals of a left ankle sprain.  After 
consideration of the contents of these letters, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The May 2004 and August 2005 letters also defined new and 
material evidence, advised the veteran of the reasons for the 
prior denial of the claim of service connection for a right 
knee disability, and noted the evidence needed to 
substantiate the underlying claim of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
noted in the Introduction, in December 2006, the Board 
reopened and remanded the veteran's claim of service 
connection for a right knee disability.

Additional notice of the five elements of a service-
connection claim was provided in January 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
May 2004 letter was issued prior to the September 2004 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  As both of the veteran's claims are 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran has failed to report for VA examination in March 
2007 and has not shown good cause for his failure to report 
for this examination.  Letters from the RO dated in March 
2007, as well as the December 2007 supplemental statement of 
the case (SSOC), all informed him that failure to report for 
a scheduled VA examination may have adverse consequences, 
including the possible denial of his claims.  The March 2007 
letters from the RO also afforded the veteran the opportunity 
to reschedule a VA examination, but he failed to respond.  

The Veterans Court has held that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2007).  In view 
of the foregoing, the Board concludes that there is no duty 
to provide another examination or medical opinion.  And, as 
VA has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The veteran contends that he incurred bilateral knee 
disabilities as a result of his service-connected residuals 
of a left ankle sprain.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran was scheduled for VA examination in March 2007.  
He was advised of the adverse consequences of failing to 
appear for a VA examination without good cause by 
correspondence from the RO dated that same month.  He also 
was advised of the adverse consequences of failing to appear 
for a VA examination without good cause by the December 2007 
SSOC.    

To date, the veteran has not responded to any of the 
correspondence sent to him concerning his failure to report 
for VA examination scheduled in connection with his reopened 
claim of service connection for a right knee disability.  In 
the December 2007 SSOC, the AMC told the veteran that they 
had been notified of his failure to report and provided him 
information regarding the consequences of his failure to 
attend a scheduled VA examination.  The December 2007 SSOC 
also was sent to the veteran's current representative.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase or a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  In this case, neither 
the veteran nor his service representative has explained why 
he failed to report without good cause for VA examination.

There is insufficient medical evidence of record to 
adjudicate the veteran's reopened claim of service connection 
for a right knee disability.  Current examination findings 
are necessary to assess his right knee disability and whether 
it was caused or aggravated by his service-connected 
residuals of a left ankle sprain.  As noted above, VA's duty 
to assist the veteran is not a one-way street.  The veteran 
also has an obligation to assist in the adjudication of his 
claims.  The veteran must be prepared to meet his obligations 
by cooperating with VA efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for same. 38 
C.F.R. §§ 3.326, 3.327 (2007).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for VA examination scheduled in 
connection with his reopened claim of service connection for 
a right knee disability.  Consistent with 38 C.F.R. 
§ 3.655(b), this claim must be denied.  Because the law is 
dispositive in this case, this claim must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.

Because the veteran failed to report for VA examination in 
March 2007, his original secondary service connection claim 
for a left knee disability will be rated on the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2007).

A review of the veteran's service medical records indicates 
that clinical evaluation was completely normal at his 
enlistment physical examination in November 1979.  The 
veteran was not treated, however, for any left knee 
disability during active service including as a result of his 
left ankle sprain.  At the veteran's separation physical 
examination in June 1988, physical examination was within 
normal limits.

The post-service medical evidence shows that, on VA 
examination in February 2001, the veteran complained of knee 
problems secondary to gait and weight bearing changes related 
to his left ankle.  The VA examiner stated that the veteran's 
claims file was not submitted for review.  Physical 
examination of the left knee showed no arthritis, effusions, 
or patellar or anterior or posterior instability, and mild 
medial lateral instability.  X-rays of the left knee showed 
no abnormalities.  The assessment included left knee 
arthralgia that was less likely than not service-connected.

On VA outpatient treatment in March 2003, the veteran 
complained of knee pain.  Physical examination showed no 
joint swelling.  The assessment included arthralgias.  
Following VA outpatient treatment in March 2004, the 
assessment included chondromalacia patella.

On VA examination in August 2004, the veteran complained of 
knee pain.  The VA examiner reviewed the veteran's medical 
records.  Physical examination showed crepitus and tenderness 
to palpation in the left knee.  X-rays showed moderate 
osteoarthritis of the left knee.  The VA examiner opined that 
the veteran's left knee arthritis was less likely to be 
service-connected due to an ankle injury.  The assessment 
included knee arthritis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a left 
knee disability as secondary to service-connected residuals 
of a left ankle sprain.  As noted elsewhere, the veteran 
failed to report for VA examination scheduled for the purpose 
of determining the etiology of his left knee disability.  A 
review of the evidence of record shows no complaints of or 
treatment for a left knee disability during active service, 
including as a result of a left ankle sprain.  The post-
service medical evidence shows continuing outpatient 
treatment for left knee complaints (variously diagnosed as 
arthritis and chondromalacia patella).  VA examiners who saw 
the veteran in February 2001 and in August 2004 concluded 
that the veteran's currently diagnosed left knee disability 
was less likely than not related to active service.  There is 
evidence of both a current left knee disability and service-
connected residuals of a left ankle sprain.  Without medical 
evidence establishing a nexus between the service-connected 
disability and the claimed disability, however, the Board 
finds that the veteran has not presented a valid secondary 
service connection claim.  See Wallin, 11 Vet. App. at 512.

Additional evidence in support of the veteran's secondary 
service connection claim for a left knee disability is his 
own lay assertions.  As a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  As the preponderance of the evidence is against 
the veteran's claims, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right knee disability 
as secondary to service-connected residuals of a left ankle 
sprain is denied.

Entitlement to service connection for a left knee disability 
as secondary to service-connected residuals of a left ankle 
sprain is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


